Citation Nr: 0916193	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-36 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel











INTRODUCTION

The Veteran had active military service from August 1974 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision, in which the 
RO, inter alia, increased the rating assigned for bilateral 
pes planus from 10 to 30 percent, effective February 7, 2006.  
The Veteran filed a notice of disagreement (NOD) in January 
2007, and the RO issued a statement of the case (SOC) in 
September 2007.  The Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2007. 

In March 2009, the RO issued a supplemental SOC (SSOC) 
reflecting the RO's continued denial of the Veteran's claim 
for a higher rating for bilateral pes planus.

Prior to the certification of appeal to the Board, in a March 
2009 letter, the North Carolina Division of Veterans Affairs 
(NCDVA) indicated that it was withdrawing as the Veteran's 
accredited representative and cancelled the power of 
attorney.  In the letter, the NCDVA furnished the Veteran 
with a list of other accredited National Service 
Organizations but the Veteran has not selected one.  Hence, 
the Veteran is recognized as now proceeding in this appeal 
pro se.  See 38 C.F.R. § 20.607 (2008).


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Bilateral pes planus is manifested by pain, tenderness in 
the feet and an inability to stand for more than a few 
minutes or walk more than a few yards; there is no medical 
evidence of pronounced symptoms to include marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation not improved by orthopedic shoes or 
appliances. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2006 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating for 
pes planus, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
would be obtained by VA.  The March 2006 letter also notified 
the Veteran that he could send VA information that pertained 
to his claim.  Another March 2006 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The March 2006 letters-which meet 
Pelegrini's content of notice requirements and the 
Dingess/Hartman requirements-also meet the VCAA's timing of 
notice requirement.

The September 2007 SOC included the pertinent rating criteria 
for pes planus.  The Board also points out that a December 
2008 notice letter also appears to meet the Vasquez-Flores 
requirements.  However, to whatever extent the aforementioned 
letter is deficient in meeting the Vazquez-Flores 
requirements, the claims file reflects that the Veteran had 
actual knowledge of the information and evidence necessary to 
substantiate his claim for an increased rating.  Indeed, the 
Veteran's January 2007 NOD includes his argument that he is 
entitled to a higher rating for his foot disability because 
the symptoms of this disability are more severe than 
indicated by the current 30 percent rating as his feet were 
not improved by orthopedic shoes or appliances and there was 
extreme tenderness.  Consequently, any error or omission in 
this regard was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007).   

After issuance of the December 2008 letter, and an 
opportunity for the Veteran to respond, the March 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the December 2008 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private records, VA 
medical records and the report of VA examinations conducted 
in August 2006 and February 2009.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim. Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The Court has taken notice that pes planus is defined as 
"flat feet."  See, e.g., Buckley v. West, 12 Vet. App. 76, 79 
(1998), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1268 
(28th ed. 1994).

Under Diagnostic Code 5276, a 20 percent (unilateral) or 30 
percent (bilateral) rating is granted for severe symptoms of 
pes planus to include objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, or 
characteristic callosities.  A 30 percent (unilateral) or 50 
percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2008).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2003-2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Considering the evidence of record in light of the above- 
noted criteria, the Board finds that a rating in excess of 30 
percent for bilateral pes planus is not warranted. 

On August 2006 VA examination, the Veteran reported that 
orthotics and custom shoes were prescribed but not used at 
all times as he felt that the orthotics were not effective 
and he did not feel comfortable wearing heavy shoes.  The 
examiner noted that while the Veteran did not think that the 
orthotics or custom shoes had been particularly effective, he 
had not worn these constantly.  The examiner reported no 
flare ups of foot joint disease but indicated that the 
Veteran's functional limitation when standing was that he was 
unable to stand for more than a few minutes.  The Veteran was 
unable to walk more than a few yards.  The Veteran described 
tenderness in his feet.  He reported having tenderness, 
swelling, heat and redness when standing and walking.  He 
reported that he fell 3 to 4 times within the past 3 months.  
There was evidence of abnormal shoe wear pattern.  The 
Veteran's Achilles alignment was normal.  On examination, 
there was no redness, spasm or weakness.  There was 
tenderness.  There was no pronation.  X-rays demonstrated 
moderate symmetric pes planus with minimal calcanea spurs and 
a prominent osteophyte for the talar head on the left side.  
The examiner stated that the Veteran had bilateral pes planus 
which the Veteran claimed caused problems with lifting, 
carrying, weakness, fatigue, decreased strength and pain.  

A November 2006 VA treatment record indicates that the 
Veteran had been prescribed numerous orthotic shoes and depth 
devices which had not been effective.  Examination revealed 
significant pes planus in both weight bearing and non-weight 
bearing.  There was extreme tenderness under all metatarsal 
heads and on the dorsum of the feet just proximal to the 
toes.  Mild edema was noted and there was mild abduction of 
both feet at static stance.  Gait analysis revealed a 
generally apropulsive gait pattern that was antalgic.  The 
attending podiatrist noted that the Veteran had tried 
multiple styles of shoes that had made little difference in 
painful symptoms.  The Veteran was told that they had 
exhausted all treatment options for his symptoms and it 
appeared that he had accepted this.

A December 2007 VA treatment record indicates that the 
Veteran continued to complain of intractable bilateral foot 
pain.  He presented with an antalagic gait and was ambulating 
with the aid of a walking cane.  He changed shoes often but 
still had difficulty in wearing conventional shoes.  He found 
his depth shoes to be "tolerable".

On February 2009 VA examination, the Veteran reported 
continued bilateral foot pain.  The Veteran used a cane and 
orthotics which were fairly effective.  There were no flare-
ups of foot joint disease.  The Veteran was unable to stand 
for more than a few minutes and unable to walk more than a 
few yards.  The foot examination revealed no evidence of 
swelling, instability, weakness or abnormal weight bearing.  
There was evidence of painful motion and tenderness.  The 
Achilles alignment was normal.  There was no pronation or 
muscle atrophy of the foot.  The Veteran's cautiously 
ambulated with a cane and limped on both legs.  X-rays 
demonstrated mild pes planus.  

The aforementioned evidence reflects that the Veteran's 
bilateral pes planus is manifested by pain, tenderness in the 
feet and an inability to stand for more than a few minutes or 
walk more than a few yards.  These symptoms are consistent 
with no more than the currently assigned 30 percent rating.  

Although the February 2009 VA examination report includes a 
finding of tenderness, pain and painful motion of the feet, 
there is no medical evidence of marked pronation, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation.  The Veteran's Achilles alignment was normal 
and there was no pronation or atrophy.  The February 2009 
examination revealed no evidence of swelling, instability, 
weakness or abnormal weight bearing.  In addition, there is 
no indication that the Veteran's bilateral pes planus is not 
improved by orthopedic shoes or appliances; rather, the 
February 2009 examiner noted that the Veteran used a cane and 
orthotics which were fairly effective.

There also is no basis for assignment of any higher rating on 
the basis of functional loss due to pain.  As noted above, 
pain, particularly on manipulation and use, is contemplated 
in the criteria for the 30 percent rating. 

As such, the Board finds that the Veteran's symptoms more 
nearly approximate the rating criteria for the current 30 
percent rating under  Diagnostic Code 5276. 

For all the foregoing reasons, there is no basis for staged 
rating for pes planus, pursuant to Hart, and the claim for 
increase must be denied.  In reaching these conclusions, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against 
assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102; 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for pes planus is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


